SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

817
KA 14-01734
PRESENT: PERADOTTO, J.P., CARNI, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RANDOLPH HARRIS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (MATTHEW
B. POWERS OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Deborah
A. Haendiges, J.), entered July 2, 2014. The judgment revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same memorandum as in People v Harris ([appeal No. 4] ___ AD3d
___ [Feb. 3, 2017]).




Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court